Title: Thomas Jefferson to Robert Richardson, 10 May 1813
From: Jefferson, Thomas
To: Richardson, Robert


          Sir Poplar Forest May 10. 13.
          Your letter informing me of the delivery of the iron backs at Lynchburg, d was duly recieved, and they are now here.
			 I ought sooner to have made the remittance to mr Ross as the letter desired, & I counted on surely doing. but I am  one of the unfortunate whose crop of wheat not having been ground and at market in the early seasoned season, has been blockaded in Richmond, where I have now between 4. & 500. barrels of flour, & not a single one sold.
			 I instructed my merchant there to hold it up for 7.D thro’ the month of April, & then sell for whatever he could get. so that I suppose he will be able to make something of it this month. as soon as he does the paiment for the backs
			 shall be immediately made. Accept this apology for the unavoidable delay with the tender of my best wishes & respects.
          Th:
            Jefferson
        